     Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 1 of 23 PageID #: 56




                          UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                  Wheeling Division

RICHARD C. BREIDING,

               Plaintiff,

v.                                                            Civil Action No. 5:21-cv-46
                                                              (Bailey)
CREDIT ONE BANK, N.A. and
TRANS UNION LLC,

               Defendants.


                                   AMENDED COMPLAINT

         COMES NOW Plaintiff, RICHARD C. BREIDING, by and through his undersigned

Counsel, and alleges the following against Defendants CREDIT ONE BANK, N.A. (hereafter

“Credit One”), and TRANS UNION LLC (hereafter “Trans Union”):

                                PRELIMINARY STATEMENT

         1.    This is an action for actual, statutory, and punitive damages, costs, and attorneys’

fees brought pursuant to the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. §§ 1681a–x, and the

Equal Credit Opportunity Act (“ECOA”) 15 U.S.C. § 1691 et seq.

         2.    Today in America there are three major consumer reporting agencies, Equifax

Information Services, LLC (hereinafter “Equifax”), TransUnion, LLC (hereinafter “TransUnion”)

and Experian (hereinafter “Experian”).

         3.    The FCRA demands of reporting agencies like Equifax, Experian, and Trans Union

that they utilize reasonable procedures to assure the maximum possible accuracy of the information

they report. 15 U.S.C. § 1681e(b). When a consumer disputes an item of information, the agency

must investigate the dispute and, if the information cannot be verified, delete it. 15 U.S.C. § 1681i.
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 2 of 23 PageID #: 57




       3.      Consumer reporting agencies that create consumer reports, like TransUnion, are

charged with using reasonable procedures designed to ensure the maximum possible accuracy of

the information they report. It is not enough for them to simply parrot information they receive

from entities like Credit One, particularly where a consumer makes a dispute about information

reported.

       4.      Also when a consumer like Plaintiff disputes the accuracy of information through

the agencies, those disputes are transmitted to the party furnishing the information, here Credit

One. The FCRA demands that each party separately conduct a reasonable investigation of the

consumer’s dispute and correct or delete information they learn to be inaccurate or cannot

otherwise verify.

       5.      Plaintiff brings claims under Section 1681e(b) against the credit reporting agency

Trans Union because it reported about Plaintiff inaccurate information regarding a Credit One

account. When Plaintiff disputed the inaccuracies, the agency did not reasonably investigate, also

violating Section 1681i.

       6.      The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017). This is particularly

true as to how the CRA Defendants have not complied with their now 50-year-old obligation to

conduct a meaningful accuracy investigation. The CRA Defendants have been repeatedly sued by

consumers, sanctions by regulators and reprimanded by both District and Appellate courts to do

more than an automated parroting of what their customer-creditors instruct. Had Trans Union

followed that advice and heeded those warnings, Plaintiff would not have been harmed.




                                                2
  Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 3 of 23 PageID #: 58




       7.      Likewise, Credit One violated the FCRA, Section 1681s-2(b), when it received

Plaintiff’s disputes from the agencies and failed to reasonably investigate those disputes. Instead,

discovery will show all Credit One did was consult its own records about the account and confirm

to the agencies the inaccurate information it was already reporting.

       8.      Finally, Credit One violated the ECOA by taking an adverse action against

Plaintiff’s credit card account without sending him the required notice about its action.

                                JURISDICTION AND VENUE

       9.      The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p), 15 U.S.C. §

1681e(c), and 28 U.S.C. § 1367.

       10.     Venue is proper in this District and Division because the violations described in

this Complaint occurred in this District, and each of the Defendants transact business within this

District and Division.

                                            PARTIES

       11.     Plaintiff Richard C. Breiding is a natural person and a “consumer” as defined by 15

U.S.C. § 1681a(c).

       12.     Credit One, N.A., a foreign corporation that does business in the State of West

Virginia.

       13.     Credit One is a “furnisher” of information as defined and governed by 15 U.S.C. §

1681s-2, and is a “creditor” as defined and governed by the ECOA, 15 U.S.C. § 1691a(e).

       14.     Defendant Trans Union LLC (“Trans Union”) is headquartered in Illinois and does

business in the State of West Virginia through its registered agent located in Charleston, West

Virginia.




                                                 3
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 4 of 23 PageID #: 59




       15.     Trans Union is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f),

and it disburses consumer reports to third parties for monetary compensation.

                                 FACTUAL ALLEGATIONS

   Sections 1681e(b) and 1681i(a) of The Fair Credit Reporting Act Require Substantive
 Investigations and Prohibit Mere “Parroting” of the CRA Defendants’ Creditor-Customers

       16.     “Congress enacted FCRA in 1970 out of concerns about abuses in the consumer

reporting industry. See S. Rep. No. 91–517, at 3 (1969); 116 Cong. Rec. 35941 (1970) (statement

of Sen. Proxmire); id. at 36570 (statement of Rep. Sullivan); . . . . In enacting FCRA Congress

adopted a variety of measures designed to insure that agencies report accurate

information.” Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 414–15 (4th Cir. 2001). “In

recognition of the critical role that CRAs play in the credit markets and the serious consequences

borne by consumers because of inaccurate information disseminated in consumer credit reports

prepared by CRAs, Congress placed on a CRA what can only be described as very high legal duties

of care, set forth . . . in 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), and 1681i(a)(3)(A).” Burke v.

Experian Info. Sols., Inc., No. 1:10-cv-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D. Va. Mar.

18, 2011).

       17.     “Section 1681e(b) sets forth the CRAs’ overall du[t]y:

       (b) Accuracy of report. Whenever a consumer reporting agency prepares a
       consumer report it shall follow reasonable procedures to assure maximum possible
       accuracy of the information concerning the individual about whom the report
       relates.”
Burke v. Experian Info. Sols., Inc., No. 1:10-cv-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D.

Va. Mar. 18, 2011).

       18.     Section 1681i(a), on the other, hand requires much more from a CRA after a

consumer has placed it on notice of an inaccuracy through her dispute:




                                                4
  Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 5 of 23 PageID #: 60




       [I]f the completeness or accuracy of any item of information contained in a
       consumer’s file at a consumer reporting agency is disputed by the consumer and
       the consumer notifies the agency directly . . . of such dispute, the agency shall, free
       of charge, conduct a reasonable reinvestigation to determine whether the disputed
       information is inaccurate and record the current status of the disputed information,
       or delete the item from the file . . . before the end of the 30-day period[.]

15 U.S.C. § 1681i(a)(1)(A).

       19.       Section § 1681i(a) imposes “a duty . . . to make reasonable efforts to investigate

and correct inaccurate or incomplete information brought to its attention by the consumer.” Cahlin

v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir. 1991). “[T]he term

‘investigation’ is defined as ‘[a] detailed inquiry or systematic examination’ or ‘a searching

inquiry.’” Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295, 1303 (11th Cir. 2016) (citations

omitted).

       20.       It has long been the law that a CRA, such as TransUnion, does not fulfill its “grave

responsibility” to conduct a reinvestigation of a consumer’s dispute by merely contacting the

creditor who supplied the dispute item. See, e.g., Pinner v. Schmidt, 805 F.2d 1258, 1262 (5th

Cir.1986) (concluding it was unreasonable for a credit reporting agency to contact only the creditor

in its reinvestigation of a disputed debt); Collins v. Experian Info. Sols., Inc., 775 F.3d 1330, 1333

(11th Cir.), on reh’g sub nom. Collins v. Equable Ascent Fin., LLC, 781 F.3d 1270 (11th Cir.

2015); Carlisle v. Nat’l Commercial Servs., Inc., No. 1:14-cv-515-TWT-LTW, 2016 WL 4544368,

at *9 (N.D. Ga. July 22, 2016), report & recommendation adopted, No. 1:14-cv-515-TWT, 2016

WL 4532219 (N.D. Ga. Aug. 29, 2016) (“[A] reasonable factfinder could find that merely

contacting [the creditor] was not sufficient to determine whether the disputed information was

inaccurate.”).




                                                  5
  Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 6 of 23 PageID #: 61




       21.     That    “grave    responsibility”       imposed   by    the   FCRA    reinvestigation

requirement “must consist of something more than merely parroting information received from

other sources.” Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir.1997).

       22.     As the Fourth Circuit explained in Johnson v. MBNA:

       The key term at issue here, “investigation,” is defined as “[a] detailed inquiry or
       systematic examination.” Am. Heritage Dictionary 920 (4th ed.2000); see
       Webster’s Third New Int'l Dictionary 1189 (1981) (defining “investigation” as “a
       searching inquiry”).

357 F.3d 426, 430 (4th Cir. 2004).

       23.     Further, as Trans Union js aware, even though the term “investigation” is not used

in § 1681e(b), it has a duty to conduct a reasonable initial investigation pursuant to § 1681e(b) as

well as § 1681i(a) and that a reasonable investigation is “central” to the CRAs’ duties of care under

that portion of the Act:

       This conclusion flows from the plain meaning of both [§1681e(b) and §1681i(a)].
       For example, Section 1681e(b) requires (1) “reasonable procedures” that (2)
       “assure” (3) “maximum possible accuracy.” To “assure” means “to make sure or
       certain: put beyond all doubt.” Webster's Third New International Dictionary 133
       (1993). “Maximum” means the “greatest in quantity or highest degree attainable”
       and “possible” means something “falling within the bounds of what may be done,
       occur or be conceived . . . .” Id. at 1396, 1771. It is difficult to imagine how
       “maximum possible accuracy” could be guaranteed without an adequate
       investigation. Likewise, Section 1681i(a)(1)(A) requires a “reinvestigation,”
       necessarily implying that an “investigation” was required to have been performed
       in the first instance.
Burke, 2011 WL 1085874, at *4.

       24.     It has long been the law – since 1970 in fact – that:

       [W]hen a CRA learns or should reasonably be aware of errors in its reports that
       may indicate systematic problems (by virtue of information from consumers, report
       users, from periodic review of its reporting system, or otherwise), it must review
       its procedures for assuring accuracy and take any necessary steps to avoid future
       problems. Similarly, it should establish procedures to avoid reporting information
       from its furnishers that appears implausible or inconsistent.




                                                   6
    Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 7 of 23 PageID #: 62




Fed. Tr. Comm’n, 40 YEARS OF EXPERIENCE WITH THE FAIR CREDIT REPORTING ACT (July 2011),

at 67.1

          25.   Today, furnishers such as Credit One and other Trans Union’s furnishers, have their

own independent duties under the FCRA, principally those found at 15 U.S.C. § 1681s-2. But

while Trans Union’s duties under § 1681e(b) were enacted in 1970 and have governed since, the

duties on furnishers are much recent, enacted on in 1996. THE CONSUMER CREDIT REPORTING

REFORM ACT OF 1996, Pub. L. No. 104-208 (1996).

                          Plaintiff Discovers the CRA Defendant Was
                Inaccurately Reporting a Bankruptcy on his Credit One Account

          26.   Sometime in September 2019, Plaintiff applied for a mortgage to purchase a home.

Thereafter, Plaintiff learned that Credit One was reporting a bankruptcy on his account.

          27.   This information was blatantly false, as Plaintiff had never filed for bankruptcy.

          28.   A subsequent check of Plaintiff’s consumer reports revealed that TransUnion was

the CRA reporting a bankruptcy about his Credit One account.

                       Plaintiff Disputes the Inaccuracies With The CRAs

          29.   Having learned that Credit One inaccurately reported the status of his Credit One

account to this CRA Defendant, Plaintiff sent a dispute to Trans Union to attempt to have it remove

the inaccuracies from his credit report.

          30.   Plaintiff sent correspondence to Trans Union, requesting that Trans Union verify

and correct the inaccurate, erroneous and unverified representations made by Credit One on his

credit file.



1
   Available at https://www.ftc.gov/sites/default/files/documents/reports/40–years–experience–
fair–credit–reporting–act–ftc–staff–report–summary–interpretations/110720fcrareport.pdf.




                                                 7
  Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 8 of 23 PageID #: 63




         31.   In that letter, Plaintiff explained that Trans Union’s reporting of a bankruptcy on

the Credit One account was inaccurate. Plaintiff advised that the bankruptcy attributed to him was

false.

         32.   Subsequent to Plaintiff’s disputes, Trans Union failed to remove the inaccurate

information regarding the Credit One account contained within Plaintiff’s credit report.

                         The CRA Defendant Did Not And Does Not
                    Conduct Any Investigation Of Most Consumer Disputes

         33.   Unknown to Plaintiff until this lawsuit, it has long been the practice of Trans Union

to refuse to perform that statutorily mandated FCRA investigation and instead delegate all action

in response to consumer disputes to a third-party outsource vendor located overseas. Defendant

uses the vendor, previously known as Intelenet Global Services and now as Teleperformace.

         34.   This dispute processing vendor is not hired to perform an actual FCRA

investigation. Instead, its sole responsibility is to read consumer dispute letters, select one of a

handful of common dispute codes from a drop-down menu and then click that code.

         35.   In fact, the CRA Defendant strongly encourage consumers to make disputes

through its online website. When consumers do so, the consumer has to click one of just a few

available dispute reasons (such as “Not my account.”). The online dispute then is outputted into

the “e-Oscar” system described below without ever touching human hands or being read by human

eyes at TransUnion. It gets sent to Defendant’s creditor customer (such as Credit One) for its sole

review and consideration.

         36.   Here is how the written mail dispute process actually works: TransUnion receives

and scans the mail into batches directly out of its facility in Eastern Pennsylvania.

         37.   Trans Union then forwards the dispute mail batches to the same third-party,

Teleperformance, based in Mumbai, India. Teleperformance uses low-wage employees to work



                                                 8
  Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 9 of 23 PageID #: 64




quickly to process the consumer dispute letters received from the Atlanta-based mail company,

skimming the letters and selecting one of a handful of codes from a dropdown menu to best

describe the consumer’s detailed dispute information in 2 digits. For example, the most common

relevant code is: “01 Not his/her.”

       38.     Teleperformance agents are not allowed to do any of these things: contact the

consumer; use the telephone or e-mail to investigate; research; contact the furnisher directly; or

take longer than 5 minutes per dispute.

       39.     Trans Union has taken the position in other litigation that it has no control over the

Teleperformance employees. See, e,g., Wilcox v. Servis One, Inc., No. 1:19-cv-02545-RDB (D.

Md.), ECF 71 (ruling that TransUnion did not have control or the ability to produce for deposition

Indian employees of Intelenet).

       40.     Regardless of whether their position is correct, Trans Union believes it cannot

direct, control, manage or reliably influence the employees of its third-party Indian outsource

vendor.

       41.     Trans Union itself did not conduct any reinvestigation of Plaintiff’s dispute.

Instead, it merely caused it to be removed from its control to be saved within a database by an

overseas data-processing vendor, who is given access to all of Plaintiff’s credit information.

     The CRA Defendant Forwarded Plaintiff’s Dispute to Credit One, Who Did Nothing

       42.     When Plaintiff disputed the Credit One account with Trans Union, it forwarded

Plaintiff’s dispute to Credit One using an electronic system called “e-Oscar,” which is an industry-

wide process by which such disputes are electronically communicated to furnishers and dispute

results sent back to CRAs.




                                                 9
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 10 of 23 PageID #: 65




        43.     E-Oscar is also the system by which Credit One has agreed it will accept such

consumer disputes from the CRAs.

        44.     Under such circumstances, Credit One became obligated under the FCRA to

investigate Plaintiff’s disputes.

        45.     Despite Plaintiff’s dispute to Credit One to attempt to have it reinvestigate his

complaints, Credit One continues to report the derogatory history regarding Plaintiff.

        46.     Credit One failed to reinvestigate Plaintiff’s complaints.

        47.     The information furnished by Credit One to Trans Union about a bankruptcy by

Plaintiff was at all times inaccurate.

        48.     On or about a date better known to Trans Union and Credit One, TransUnion

furnished Plaintiff’s dispute to Credit One.

        49.     Credit One failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

received from Trans Union in violation of § 1681s-2(b)(1)(A) of the FCRA.

        50.     Defendant Credit One further violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to

accurately correct and update or delete Plaintiff’s information for a period of time subsequent to

receiving Plaintiff’s dispute from Trans Union and prior to the commencement of this action.

        51.     Trans Union responded to Plaintiff’s initial dispute, claiming the information was

reported verified as accurate and the information was updated. This response confirms that

TransUnion communicated Plaintiff’s dispute to Credit One.

        52.     By its actions as described herein, Credit One communicated false credit

information that Plaintiff had filed for bankruptcy.




                                                  10
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 11 of 23 PageID #: 66




                                    Plaintiff Suffered Actual Harm

         53.      Defendants Trans Union and Credit One have continued to report the derogatory

Credit One account on Plaintiff’s credit report, despite being notified that this information was

false.

         54.      Plaintiff has been attempting to resolve these matters with Defendants and his credit

was significantly destroyed by Defendants’ failure to correct the inaccurate reporting.

         55.      As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

               a. Stress associated with denials for a mortgage and delays in applying for future lines

                  of credit;

               b. Monies lost by attempting to fix his credit, e.g. communication costs, postage for

                  disputes;

               c. Loss of time attempting to cure the error;

               d. Mental anguish, stress, aggravation, and other related impairments to the enjoyment

                  of life.

         56.      Stress associated with attempting to resolve this matter in the last year.

                                   Defendants’ Conduct Was Willful

         57.      The FCRA allows for a remedy for a “willful” violation. A willful act or violation

includes, “not only knowing violations of [the statute], but reckless ones as well.” Safeco Ins. Co.

of Am. v. Burr, 551 U.S. 47, at 57 (2007). A “reckless” action includes conduct whereby “the




                                                    11
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 12 of 23 PageID #: 67




company ran a risk of violating the law substantially greater than the risk associated with a reading

that was merely careless.” Id. at 69.

        58.     Proof of willfulness includes, for example, “evidence that other consumers have

lodged complaints similar to” the one made by the Plaintiff and a failure to make the correction

right away. Dalton, 257 F.3d at 418; Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d

142, 151 (4th Cir. 2008).

        59.     As detailed above, the FCRA section at issue here, and informative guidance, have

been around now for over 50 years. The language of § 1681e(b) has not changed. The CRA

Defendant’s dispute investigation obligations under § 1681i(a) have not changed. The FCRA’s

caution of Defendant’s “grave responsibilities” to ensure accuracy has not changed.

        60.     The CRA Defendant has received many thousands of disputes and other complaints

regarding the creditors at issue in this case—sufficient to require a reasonable company to at least

examine or investigate further before blindly accepting further reporting.

        61.     Trans Union knew or should have known of this litigation history. It uses and has

access to PACER to investigate and monitor such consumer complaints.

        62.     Furthermore, it has access to all bankruptcy actions filed in the United States and

knew or should have known that Plaintiff had never filed for bankruptcy.

        63.     Additionally, none of Plaintiff’s other creditors were reporting any bankruptcy by

Plaintiff.

        64.     Thus, Trans Union reported a bankruptcy it knew or should have known had never

happened.

        65.     Consequently, reporting the bankruptcy in the first instance resulted from a failure

to adopt reasonable procedures to ensure maximum possible accuracy.




                                                 12
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 13 of 23 PageID #: 68




       66.     That failure by Trans Union was willful.

       67.     The CFPB has maintained a Consumer Complaint database since 2017. It receives

a small percentage of the total consumer credit reporting complaints made nationwide, as many

multiples more are made directly to the Defendants, and/or to other government agencies,

attorneys, or non-profit organizations.

       68.     Defendant Trans Union regularly receives unredacted consumer dispute details

from this database.

       69.     Since the database began accepting complaints in 2017, the CFPB has sent

hundreds of thousands of consumer credit reporting complaints to Trans Union.

       70.     Further, just shy of 38,000 complaints against TransUnion were based largely on

their failure to reasonably investigate consumer disputes.

       71.     Credit One has approximately 17 such complaints regarding its credit reporting.

       72.     Just in the last 12 months alone, TransUnion has been sued by consumers alleging

violation of the FCRA over 2,000 times. Most of these alleged that the Defendant violated §

1681i(a) by failing to conduct a lawful reinvestigation of the consumer’s accuracy dispute. This

complaint history has been true for nearly every year over the last decade.

       73.     While the thousands of consumer complaints and hundreds of thousands of

consumer disputes alone would have put Defendant on notice of the failures of their dispute

investigation procedures in ensuring accuracy, numerous Federal District and Circuit Courts have

placed the CRA Defendant on notice that it may not merely “parrot” what their creditor-customer

tells them if the consumer had provided a substantive and detailed dispute.

       74.     TransUnion has long been on clear notice that its dispute investigation procedures

are inadequate. The seminal Circuit Court decision addressing § 1681i(a) and finding that a CRA




                                                13
    Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 14 of 23 PageID #: 69




does not conduct a reasonable reinvestigation of a consumer’s substantive dispute if it merely

“parrots” its creditor-customer was a TransUnion case almost a quarter-century ago. Cushman v.

Trans Union Corp., 115 F.3d 220, 225 (3d Cir. 1997). TransUnion’s notice was so substantial that

one District Court later instructed the jury in a § 1681i(a) trial about this history:

        In assessing the issue of notice to Trans Union, you are instructed that, on several
        occasions since 1997, decisions of federal courts have informed . . . that the Fair
        Credit Reporting Act’s Requirement for a reasonable reinvestigation must consist
        of something more than simply the parroting of information received from other
        sources and/or that a credit reporting agency does not act reasonably by deferring
        entirely to another source of information, such as a creditor.

Mullins v. Equifax Info. Servs., LLC, CIV. 3:05-cv-888 (E.D. Va. Aug. 27, 2007).

        75.     Defendant has also been repeatedly criticized by Federal and state regulators, and

consumer groups for the refusal or failure to conduct substantive reinvestigations.

        76.     In 2015, a large group of state Attorneys General forced a consent order from the

CRA Defendant by which it was required to develop procedures necessary to comply with the

FCRA.2 The AG Settlement required amongst many changes and mandates that the Defendant

comply with § 1681i(a).

        77.     The AG Settlement also required the CRA Defendant to conduct significant

research and data gathering—even creating a “working group” to address these issues, and to

develop special procedures to handle disputes as in this case. Notwithstanding these requirements,

Trans Union did not meaningfully comply with the AG Settlement in these regards.

        78.     Trans Union is also aware of substantive and detailed criticism by public interest

groups about their automated dispute system. For example, in 2009, the National Consumer Law

Center (“NCLC”), the organization that publishes the leading egal treatise in this field, also



2
 Available at https://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-
Releases/Consumer-Protection/2015-05-20-CRAs-AVC.aspx.


                                                   14
    Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 15 of 23 PageID #: 70




published a scathing research paper detailing the actual process followed by Defendant when a

consumer makes a dispute. That report was updated in 2019. AUTOMATED INJUSTICE REDUX Ten

Years after a Key Report, Consumers Are Still Frustrated Trying to Fix Credit Reporting Errors,

National Consumer Law Center, February 2019. (“NCLC Report”).3

         79.     The NCLC Report summarized its context:

         Ten years ago, the National Consumer Law Center (NCLC) issued Automated
         Injustice: How a Mechanized Dispute System Frustrates Consumers Seeking to Fix
         Errors in their Credit Reports, the landmark report on the serious dysfunctions in
         the American credit reporting system. Since then, the Consumer Financial
         Protection Bureau (CFPB) began exercising supervision authority over the Big
         Three credit bureaus (Equifax, Experian and TransUnion), and started the difficult
         task of compelling them to reform their procedures and practices. A coalition of
         more than 30 state Attorneys General reached a breakthrough settlement with the
         credit bureaus in 2015, requiring an array of reforms. Despite these very laudable
         achievements, the credit bureaus and the companies that supply them with
         information still have serious problems in ensuring the accuracy of credit reports,
         affecting millions of American consumers. The dispute process required by the Fair
         Credit Reporting Act (FCRA) that was intended to fix these problems remains
         ineffective and biased.
         80.     Among many of the Defendant’s accuracy failures, the NCLC Report discovered:

                 •   Insufficient Information Conveyed and Considered in
                     Investigation. Credit bureaus use the highly automated e-OSCAR
                     system to convey disputes to furnishers, primarily using shorthand two-
                     or three-digit codes, and at most only a line or two of text in a minority
                     of instances. The credit bureaus use the same four or five codes over
                     80% of the time.

                 •   Failure to Transmit Information Submitted by the Consumer.
                     Credit bureaus failed to send supporting documentation submitted by
                     consumers to furnishers, in clear violation of the FCRA.

                 •   Perfunctory Credit Bureau Investigations. Credit bureaus limit the
                     role of their employees who handle disputes, or of the foreign workers
                     employed by their offshore vendors, to little more than selecting these
                     two or three digit codes. Workers do not examine documents, contact
                     consumers by phone or email, or exercise any form of human discretion
                     in resolving a dispute.

3
    Available at https://www.nclc.org/images/pdf/credit_reports/automated-injustice-redux.pdf.


                                                   15
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 16 of 23 PageID #: 71




                •    Credit Bureaus Always Side with Furnishers. Credit bureaus are
                     universally biased in favor of furnishers and against consumers in
                     disputes. In a practice known as “parroting,” credit bureaus blindly
                     adopted the response of the furnisher without performing any
                     independent review.

NCLC Report at 6.

          81.   Despite the notice and judicial, regulatory and public interest criticism, Trans Union

has refused to change its dispute investigation process because it would cost too much money to

do so.

          82.   Trans Union’s procedures imposed on Plaintiff and similarly situated consumers an

unjustifiably and unreasonable risk of harm that could have been mitigated or avoided with just

modest imposition.

          83.   As for Credit One, it knew that no bankruptcy had been filed and it knew it should

have corrected its reporting.

          84.   Its failure to make that correction was willful.

          85.   Furthermore, instead of correcting its error, it terminated Plaintiff’s account with

it.

          86.   It never provided any adverse action notice to Plaintiff about the reasons for this

termination.

          87.   Its failure to provide an adverse action notice was also willful.

                                     CLAIMS FOR RELIEF

                                             COUNT I
                    Violation of § 1681e(b) of the FCRA – Against Trans Union

          88.   Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.




                                                  16
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 17 of 23 PageID #: 72




        89.    Defendant Trans Union willfully violated 15 U.S.C. § 1681e(b) by failing to

establish or to follow reasonable procedures to assure maximum possible accuracy in the

preparation of the consumer report and consumer files it published and maintained concerning

Plaintiff.

        90.    As a result of this conduct, action and inaction of TransUnion, Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from a credit, reduction in

credit scores, reduction in lines of credit, and denial for various financial products, the mental and

emotional pain and anguish and the humiliation and embarrassment of having to borrow money

and offer explanations for why he lost the ability to benefit from credit.

        91.    Further, after Plaintiff's detailed dispute put it on notice of likely inaccuracies and

reasons to doubt the correctness of the reporting of its creditor-customers, TransUnion ignored

such information and did not use any human or substantive review to confirm and verify that its

procedures were ensuring maximum possible accuracy of Plaintiff's credit report.

        92.    Defendant furnished multiple consumer reports to third parties containing the

inaccurate tradeline information and Defendant did so after receiving notice of these inaccuracies.

        93.    Trans Union’s conduct, action and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

        94.    As a result of Trans Union’s violations of 15 U.S.C. § 1681e(b), Plaintiff is entitled

to recover his actual damages pursuant to 15 U.S.C. § 1681n and/or § 1681o, or in the alternative

his statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n.

        95.    Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.




                                                  17
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 18 of 23 PageID #: 73




                                            COUNT II
                    Violation of § 1681i of the FCRA – Against Trans Union

          96.    Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.

          97.    TransUnion willfully violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s consumer file after receiving actual notice of such inaccuracies; by

failing to conduct a lawful reinvestigation; by failing to forward all relevant information to

Plaintiff’s creditors and/or creditors’ attorneys; by failing to maintain reasonable procedures with

which to filter and verify disputed information in Plaintiff’s credit file; and by relying upon

verification from a source it has reason to know is unreliable.

          98.    Further, Trans Union violated Section 1681i by conducting no investigation at all.

Section 1681i demands that when Plaintiff notified each CRA directly of his disputes, that party—

the consumer reporting agency who received the disputes—must investigate those disputes. The

statute does not contemplate someone other than Trans Union conducting the investigation.

          99.    Yet, Trans Union used an unrelated third-party, Teleperformance, over which the

CRA has control, to conduct its investigations. Teleperformance is not, in the words of the statute,

“the [consumer reporting] agency” to whom Plaintiff disputed. Trans Union therefore violated

1681i on this basis because they sent Plaintiff’s disputes away to a company that was not their

controlled agent rather than investigating them as required.

          100.   As a result of this Defendant’s violations of 15 U.S.C. § 1681i, Plaintiff is entitled

to recover his actual damages pursuant to 15 U.S.C. § 1681n and/or § 1681o, or in the alternative

his statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n.




                                                   18
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 19 of 23 PageID #: 74




       101.    This Defendant’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n.

       102.    Plaintiff is entitled to recover costs and attorneys’ fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.



                                          COUNT III
              Violation of § 1681s-2(b)(1)(A) of the FCRA – Against Credit One

       103.    Plaintiff realleges and incorporates the foregoing paragraphs above as if fully set

out herein.

       104.    Defendant Credit One violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully

conduct a reasonable investigation of Plaintiff’s dispute after said dispute was furnished to Credit

One by Trans Union.

       105.    As a result of this conduct, action and inaction of Credit One, Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from a credit, reduction in

credit scores, reduction in lines of credit, and denial for various financial products, the mental and

emotional pain and anguish and the humiliation and embarrassment of having to borrow money

and offer explanations for why he lost the ability to benefit from credit.

       106.    Credit One’s conduct, action and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n.

       107.    Plaintiff is entitled to recover costs and attorneys’ fees from Credit One in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.




                                                  19
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 20 of 23 PageID #: 75




                                             COUNT IV
                 Violation of § 1681s-2(b)(1)(E) of the FCRA – Against Credit One

          108.    Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.

          109.    Defendant Credit One violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to

accurately correct and update or delete Plaintiff’s information after receiving Plaintiff’s dispute

from Trans Union and prior to the commencement of this action. This failure to correct Plaintiff’s

information resulted from Credit One’s failure to investigate as articulated herein, after Credit One

received notice of Plaintiff’s dispute from TransUnion.

          110.    As a result of this conduct, action and inaction of Credit One, Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from a credit, reduction in

credit scores, reduction in lines of credit, and denial for various financial products, the mental and

emotional pain and anguish and the humiliation and embarrassment of having to borrow money

and offer explanations for why he lost the ability to benefit from credit.

          111.    Credit One’s conduct, action and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n.

          112.    Plaintiff is entitled to recover costs and attorneys’ fees from Credit One in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                             COUNT V
                     Violation of § 1691(d) of the ECOA – Against Credit One

          113.    Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.

          114.    Defendant Credit One violated the ECOA and Regulation B by not providing

Plaintiff with any notice of the adverse action it took when it terminated his credit card account.


                                                    20
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 21 of 23 PageID #: 76




        115.    As a result of this ECOA violation, Plaintiff suffered actual damages, including but

not limited to, the loss of his rights to information about the action taken on his credit card account

and the reason for those actions, loss of time, and inconvenience and other distress related to trying

to determine what happened to his account, and the inability to provide further documentation to

support his dispute about the inaccurate credit reporting.

        116.    Credit One’s conduct, action and inaction renders it liable for actual and statutory

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1691e.

        117.    Plaintiff is entitled to recover costs and attorneys’ fees from Credit One in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1691e(d).

                                        JURY DEMAND

        118.    Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by

jury of all issues triable by jury.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for actual, statutory and punitive damages

against Defendants; for his attorneys’ fees and costs; for prejudgment and post-judgment interest

at the judgment rate; specific performance and injunctive relief of Credit One being required to

accurately report his account; and such other relief the Court deems just and proper.

        Dated April 1, 2021                            Respectfully Submitted,

                                                       RICHARD C. BREIDING,

                                                       By:    /s/ Amy L. Austin
                                                       Amy L. Austin, Esq. (WV Bar #6286)
                                                       CONSUMER LITIGATION ASSOCIATES, P.C.
                                                       626 East Broad Street, Suite 300
                                                       Richmond, VA. 23219
                                                       804.905.9900 Telephone
                                                       804.905.9902 Facsimile
                                                       Email: amyaustin@clalegal.com



                                                  21
Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 22 of 23 PageID #: 77




                                         Thomas McIntire, Esq. (WV Bar #2471)
                                         82 1/2 Fourteenth St.
                                         Wheeling, West Virginia 26003
                                         Phone: (304) 232-8600
                                         Fax: (800) 890-7276
                                         Email: tom@mcintirelaw.com
                                         Attorneys for Plaintiff, Richard C. Breiding




                                    22
 Case 5:21-cv-00046-JPB Document 6 Filed 04/01/21 Page 23 of 23 PageID #: 78




                         UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                 Wheeling Division

RICHARD C. BREIDING,

              Plaintiff,

v.                                                       Civil Action No. 5:21-cv-46
                                                         (Bailey)
CREDIT ONE BANK, N.A. and
TRANS UNION LLC,

              Defendants.


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of Plaintiff’s Amended Complaint was served

electronically through the Court’s CM/ECF system and mailed this 1st day of April 2021 to the

following:

                                 Heidi E. Siegmund, Esq.
                                   Jarrod D. Shaw, Esq.
                                  McGuireWoods LLP
                                      Gateway Plaza
                                  800 East Canal Street
                               Richmond, VA 23219-3916
                             Counsel for Credit One Bank, N.A.

                                      Trans Union LLC
                            Prentice Hall Corporation System Inc
                                209 West Washington Street
                                   Charleston, WV 25302


                                                   /s/ Thomas E. McIntire, Esq.
                                                   Thomas E. McIntire (WVSB #2471)




                                              23
